DETAILED ACTION 
The present application, filed on 8/31/2015 is being examined under the AIA  first inventor to file provisions. 

The following is a final Office Action in response to Applicant’s amendments filed on 3/1/2021. 
a.  Claims 1, 9, 17 are amended
b.  Claims 2, 6, 10, 14, 19 are cancelled
c.  Claims 4-5, 8, 12-13, 16 are withdrawn

Overall, Claims 1, 3, 7, 9, 11, 15, 17-18, 20 are pending and have been considered below.   


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 3/1/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.     


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 7, 9, 11, 15, 17-18, 20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 9 and Claim 17 and the therefrom dependent claims are directed respectively to a computer implemented method, to computer executable instructions stored on a non-transitory storage medium and to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claim 9) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: determining a location of a mobile device; displaying a mobile credit account identifier. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an sales activities or behaviors, business relationships process, i.e. a process aimed at providing users located in certain are means to pay for a purchase. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, the remaining claim elements of the independent claims are directed to: periodically tracking the mobile device; determining that the mobile device has entered a geo-fenced area; presenting a mobile marketing (e.g. a coupon). These claim elements amount to no more insignificant extra-solution activity (MPEP 2106.05(g)). 
Additionally recited claim elements are: the beacons; the geo-fencing area. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 
The recited computing elements,  i.e. the computer-readable storage medium; the native mobile application are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining claim elements of the independent claims are directed to: periodically tracking the mobile device; determining that the mobile device has entered a geo-fenced area; presenting a mobile marketing (e.g. a coupon). When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

 Furthermore, the independent claims contain descriptive limitations, such as describing the nature, structure and/or content of: the beacons; the geo-fencing area. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

After stripping away the abstract idea claim elements, the only remaining elements of the independent claims are the computing elements, i.e. claim elements directed to the computer-readable storage medium; the native mobile application. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

Claim 17 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: determining a location of a mobile device; displaying a mobile credit account identifier. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an sales activities or behaviors, business relationships process, i.e. a process aimed at providing users located in certain are means to pay for a purchase. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, the remaining positively recited elements of the independent claims are directed to: providing mobile marketing (e.g. coupons); identifying when the mobile device is within the geo-fenced area. These claim elements amount to no more insignificant extra-solution activity (MPEP 2106.05(g)). 
The non-positively recited claim elements are: the beacons; the geo-fencing area. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 
The recited computing elements,  i.e. a display; a plurality of beacons are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining positively recited elements of the independent claims are directed to: providing mobile marketing (e.g. coupons); identifying when the mobile device is within the geo-fenced area. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Furthermore, the independent claims contain descriptive limitations, not positively recited limitations of elements found in the independent claims and addressed above, such as describing the nature, structure and/or content of: the beacons; the geo-fencing area. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

After stripping away the abstract idea claim elements, the additional positively recited steps and the non-positively recited claim elements, the only remaining elements of the independent claims are the computing elements, i.e. claim elements directed to a display; a plurality of beacons. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.   

Dependent Claim 3 (which are repeated in Claims 11, 20) and dependent Claim7 (which is repeated in Claims 15, 18) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the mobile marketing, the mobile payment. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1 and [0023]-[0032], including among others: mobile device; display; processor; memory; GPS; Camera; credit account; payment system; loyalty program; analytics engine, database. 

When the dependent claims are considered as a whole, as a combination, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1, 3, 7, 9, 11, 15, 17-18, 20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7, 9, 11, 15, 17-18, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barnard et al (US 2015/0373482), in view of Beck et al (US 2013/0191213).  
Regarding Claims 1, 9 – Barnard discloses: A computer-implemented method for providing mobile loyalty services within a geo-fencing area via a native mobile application, said computer-implemented method comprising: 
determining a location of a mobile device with respect to a geo-fencing area via a native mobile application executing on said mobile device, the determining of said location of said mobile device with respect to the geo-fencing area comprising: {see at least [0102]-[0103] determining mobile device location}    
obtaining, at said native mobile application, location information for said mobile device from a plurality of beacons defining said geo-fencing area, and {see at least [0102]-[0103] determining mobile device location; [0095] defining a geo-fence; [0096] mobile device location; as further disclosed at fig14, [0142]-[0150] disclose an algorithm for periodically scanning for beacon signals to determine the position of the tracked objects (BSCLAN stays for Beacon, Sensor and Controller Local Area Network)}  
periodically tracking said mobile device via said native mobile application, said periodically tracking comprising: {see at least fig14, [0142]-[0149] tracking mobile device, scanning periodically; as further disclosed at fig14, [0142]-[0150] disclose an algorithm for periodically scanning for beacon signals to determine the position of the tracked objects (BSCLAN stays for Beacon, Sensor and Controller Local Area Network)}  
periodically obtaining, at said native mobile application, updated location information for said mobile device from each of said plurality of beacons defining said geo-fencing area; {see at least fig14, [0142]-[0149] tracking mobile device, scanning periodically; as further disclosed at fig14, [0142]-[0150] disclose an algorithm for periodically scanning for beacon signals to determine the position of the tracked objects (BSCLAN stays for Beacon, Sensor and Controller Local Area Network)}  
determining, via said native mobile application and based on said periodically tracking, that said mobile device has entered into said geo-fencing area; {see at least fig9, rc903, rc909b, [0098]-[0103]; fig10, [0107]-[0110] entering the geo-fence; [0168], [0236]}  
automatically presenting a mobile marketing, via said native mobile application and on a display of said mobile device, when said mobile device enters into said geo-fencing area; and {see at least [0049]-[0050] advertising available resources; [0055] advertisement packet; [0231]-[0234]; [0269]}  

Barnard does not disclose, however, Beck discloses
automatically displaying a mobile credit account identifier on said display of said mobile device through said native mobile application when said location of said mobile device, as obtained by said native mobile application from each of said plurality of beacons defining said geo-fencing area, is proximate to a point of sale; and {see at least mobile payment; fig2, [0347] account identification, geo-fence, radius, close to point of sale}   
utilizing said mobile credit account identifier automatically displayed on said display of said mobile device to make a mobile payment at said point of sale. {see at least fig15a, fig15b, fig16a, fig16b [0336]-[0337] mobile payments; fig17, fig18 [0344]-[0345] mobile transactions, mobile payments}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Barnard to include the elements of Beck.  One would have been motivated to do so, in order to allow user to make a payment for a purchase.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Barnard evidently discloses determining the position of a mobile device within a geo-fence.  Beck is merely relied upon to illustrate the functionality of displaying a credit account identifier in the same or similar context.  As best understood by Examiner, since both determining the position of a mobile device within a geo-fence, as well as displaying a credit account identifier are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Barnard, as well as Beck would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Barnard / Beck.

Regarding Claims 3, 11, 20 – Barnard, Beck discloses the limitations of Claims 1, 9, 17. Barnard further discloses:  
	wherein said mobile marketing is a coupon displayed on said mobile device. {see at least [0047] location-based messaging, coupons; [0138] coupons; [0191] server sends coupon data; [0198]; [0201] sending coupons; [0222] receiving coupons; [0231] discount coupons}   

Regarding Claims 7, 15, 18 – Barnard, Beck discloses the limitations of Claims 1, 9, 17. Beck further discloses:  
	wherein said mobile payment is provided by a virtual credit account. {see at least [0043]; fig4, rc146, [0540] credit account. Referring to account as “virtual”, absent any form or structure to distinguish it from any kind of information, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution. }   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Barnard, Beck to include additional elements of Beck.  One would have been motivated to do so, in order to allow user to make a payment for a purchase.  In the instant case, Barnard, Beck evidently discloses determining the position of a mobile device within a geo-fence.  Beck is merely relied upon to illustrate the additional functionality of credit account in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 17 – Barnard discloses: A mobile device comprising: a memory, the memory containing at least one geo-fenced area defining at least a portion of a retail store, and a native mobile application; a display; a plurality of beacons defining said at least one geo-fenced; and one or more processors operating on the mobile device, said native mobile application to cause the one or more processors operating on the mobile device to: {see at least fig9, rc903, [0100]-[0103]}
determine, based on location information provided by each of the plurality of beacons defining said at least one geo-fenced area, a location of the mobile device with respect to the at least one geo-fenced area; ; {see at least [0102]-[0103] determining mobile device location; [0095] defining a geo-fence; [0096] mobile device location}   
provide a mobile marketing to said display, said mobile marketing automatically presented on said display when said native mobile application determines said mobile device enters into said at least one geo-fenced area; {see at least [0049]-[0050] advertising available resources; [0055] advertisement packet; [0231]-[0234]; [0269]}   
identify based on the location information provided by each of said plurality of beacons defining said at least one geo-fenced area, when said mobile device is within said at least one geo-fenced area; and {see at least fig9, rc903, [0100]-[0103]}   

Barnard does not disclose, however, Beck discloses
display a mobile credit account identifier via said display, {see at least fig16b, fig16d, [0337]-[0338] mobile account identifier}  
said mobile credit account identifier automatically displayed when said location of said mobile device, as provided by each of said plurality of beacons defining said at least one geo-fenced area and determined by said native mobile application within said at least one geo-fenced area, is determined to arrive at a point of sale. {see at least mobile payment; fig2, [0347] account identification, geo-fence, radius, close to point of sale}   
utilize said mobile credit account identifier automatically displayed on said display of said mobile device to make a mobile payment at said point of sale. {see at least fig15a, fig15b, fig16a, fig16b [0336]-[0337] mobile payments; fig17, fig18 [0344]-[0345] mobile transactions, mobile payments} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Barnard to include the elements of Beck.  One would have been motivated to do so, in order to allow user to make a payment for a purchase.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Barnard evidently discloses determining the position of a mobile device within a geo-fence.  Beck is merely relied upon to illustrate the functionality of displaying a credit account identifier in the same or similar context.  As best understood by Examiner, since both determining the position of a mobile device within a geo-fence, as well as displaying a credit account identifier are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Barnard, as well as Beck would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Barnard / Beck. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s General Remarks about the Office Action from 11/30/2020.
Applicant submits “Applicant respectfully points out that the instant Office Action includes a number of errors with regard to the pending claimed subject matter, which suggests a likelihood that the most recent set of pending Claims were not used as the basis of this Office Action.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. The non-final Office Action from 11/30/2020 is in response to Applicant’s amendments and filing from 9/2/2020. For conformity – all amendments introduced by Applicant’s response from 9/2/2020 are underscored in the Office Action from 11/30/2020. Therefore, the “most recent set of pending Claims” was used for the Office Action.  

Applicant submits “For example, Claim 16 is erroneously rejected even though Claim 16 was withdrawn quite a while ago.” Examiner has carefully considered Applicant’s arguments and finds them persuasive. This rejection is the result of an administrative oversight. Most importantly, however, this oversight impacts neither the eligibility nor the patentability rejection. 

Applicant submits “In addition, much of the subject matter recited in the present 112 rejections was removed from the Claims in the previous response.” Examiner has carefully considered Applicant’s arguments and finds them persuasive. The rejections are withdrawn.   

Applicant submits “Applicant respectfully disagrees with this accuracy of the statement, "the rejection of the claims under 35 USC§ 101 has not been overcome."” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive (see eligibility rejections in the Office Action from 11/30/2020 and the instant Office Action)   

Applicant submits “Moreover, Applicant has noted that this Application has been under examination since October 7, 2016, the Instant Office Action is the first Office Action since the case has apparently been taken over by Examiner Andrei, and it is unclear to Applicant as to why the Examiner is attempting to suggest that the previous interactions with the Office including those with Examiner Kucab are somehow being ignored.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, the persecution of the instant application has been transferred to a new examiner on 11/23/2020. The non-final Office Action has been issued on 11/30/2020. 
Second, based on the 20191 PEG and 2019 revised PEG, Examiner concludes that the instant application is a judicial exception, because the claims are directed to an abstract idea, not integrated into a practical application and additional claim elements do not represent significantly more (see 2019 PEG and 2019 Revised PEG). Because the current examiner’s position is based on the mentioned examination guidelines (2019 PEG and 2019 Revised PEG), this position does not amount to ignoring the interactions of the previous examiner. 

Applicant submits “This factual statement is supported by the preponderance of evidence which shows that the rejection under 35 USC§ 101 has been removed from each Office Action beginning with the OA 18' (which was the Office Action responding to Applicant's communication filed on 7/16/2018), and that since that time, unlike the factually inaccurate statement in the response to arguments, there has been no rejection to any of the Claims under 35 USC§ 101.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. The final Office Action from 8/8/2018, which was in response to Applicant’s communication from 7/16/2018, was issued under the guidelines preceding the 2019 PEG (from January 2019) and 2019 Revised PEG (from October 2019). The instant Office Action is issued under the 2019 PEG and 2019 Revised PEG guidelines. (see 2019 PEG and 2019 Revised PEG)  

Applicant submits “As such, Applicant respectfully submits the instant Office Action includes a number of errors with regard to the pending claimed subject matter, which suggests a likelihood that the neither the most recent set of pending Claims nor were any of the numerous prior communications between Applicant and the PTO properly reviewed and applied in this Office Action.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, an administrative oversight is not an error. Moreover, this administrative oversight impacts neither the eligibility nor the patentability rejections. In regard to the eligibility rejection: claim 16 is a dependent claim which, like dependent claims 7, 15, 18, recites the element “mobile payment.” Regardless of the dependent claim 16 being considered or not, the claim element “mobile payment” is considered because it is recited by dependent claims 7, 15, 18. (see the eligibility rejection in the instant Office Action)
Second, as shown already, the Office Action from 11/30/2020 was issued in response to Applicant’s communication from 9/2/2020, which is the most recent communication for that Office Action. 
Third, all prior communication between the previous examiner and Applicant have been considered (see response immediately above) 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 112(a).
	The rejections are withdrawn as a result of the amendments. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 112(b).
	Applicant’s arguments are persuasive; the rejections are withdrawn. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits “Applicant submits this section of Barnard does not disclose or suggest the Claimed features. In contrast, the above cited section of Barnard teaches GPS tracking until a handover to the private beacon signals at the geofence border..” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. The entire Barnard application is dedicated to tracking by beacons within a geofenced area. For example, fig14, [0142]-[0150] disclose an algorithm for periodically scanning for beacon signals to determine the position of the tracked objects (BSCLAN stays for Beacon, Sensor and Controller Local Area Network)
Therefore, Barnard discloses the claim limitations.   

Applicant submits “In contrast, the above cited section of Barnard teaches the GPS coordinates of the device being used to determine when the device enters the geofence.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. However, once the device has entered the geofence, it is the BSCLAN which tracks the device by periodically scanning for signals (see fig14, [0142]-[0150])  
Therefore, Barnard discloses the claim limitations.   

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached at (469)295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622